DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-3, 5-8, 11-16, 20-21 & 23-27 are present for examination.
	The following action is in view of newly discovered prior arts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 15-16 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 11,088,319) in view of Iwata et al (2019/0237661) or Iwata (US 9,966,529).
Kim et al (Fig. 4) clearly shows magnetic memory device having a pinned layer 110, a free layer (122), a tunnel barrier 130 in between them, a first metal oxide layer (126) spaced apart from tunnel barrier 130, and second oxide layer 140 (capping layer), spaced apart from free layer 122. Additionally, col. 8 (lines 3-9) discloses that the first oxide material (126) selected from at least one or more of Mg, Hf, Al, Zr, etc., each having a first oxygen affinity, and col. 8 (lines 63-67) discloses that the second oxide material (140) is selected from at least one or more of Co, Ni, Fe, Ta, W, Ru, or combinations thereof, and at least one of these materials has a second oxygen affinity.
Kim patent does not specifically mention the second oxygen affinity is lower than the first oxygen affinity. However, as already discussed in last office action, at least one of Iwata patents above also disclose a similar MTJ magnetic structure having all three layers (pinned, free, and barrier); but additionally Iwata’s para [0040-0046] also mentions that at least material from M1 alloy (Ti, Zr, Hf, V, Nb, Ta, Cr, Mo) has a lower oxygen affinity than the affinity of MgO material (or other) of its first oxide layer. Additionally, Iwatas’ patent (9,966,529), see Fig. 3a) clearly shows a pinned layer 32, a free layer 34, a tunnel barrier 33 in between them, a first metal oxide layer (85) as enhancing layer spaced apart from tunnel barrier 13, and second oxide layer 36 spaced apart from free layer 14. Additionally, [0039] discloses the first oxide material selected from at least one or more of MgO, SiOx, SrTiOx, BaTiOx, CatiOx, LaAlOx, MnOx, Vox, TiOx, MgTaOx, & HfOx having a first oxygen affinity, and [0044] discloses the second oxide material selected from at least one or more of Ru or Ta. Thus, the second oxygen material of Ta has less oxygen affinity than the first oxygen affinity of Mg as claimed.
Therefore, it would have been obvious to a skilled person in this art from Iwata’ suggestions that at least the second oxygen affinity from second oxide layer (140) in Kim patent is also less than the first oxygen affinity of MGO material from its first oxide layer (126) as well since both patents (Kim & Iwata) are dawn toward similar MTJ cell structures with at least one or two oxide layers above structure as claimed. 
[AltContent: textbox (Cap, second Oxide 140)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Oxide
126)][AltContent: arrow][AltContent: textbox (Fixed/Pinned layer)][AltContent: textbox (Barrier layer)][AltContent: textbox (Free layer)]
    PNG
    media_image1.png
    507
    376
    media_image1.png
    Greyscale

3.	Claims 15-16 are rejected under 35 U.S.C. 103 as being obvious over Ma et al (US 11,114,605) in view of Iwata et al (2019/0237661) or Iwata (US 9,966,529).
Ma et al (Fig. 1) clearly shows magnetic memory device having a pinned layer 102, a free layer (402), a tunnel barrier 103 in between them, a first metal oxide layer (403) spaced apart from tunnel barrier 130, and second/capping oxide layer 406 (capping layer), spaced apart from free layer 402. Additionally, col. 3 (lines 30-41) discloses that the first oxide material (403) selected from at least one or more of MgO, AL)3, TiO2, HFO, MgALO, MgZnO, Sio2, TaO, VO, etc., each having a first oxygen affinity, and that the second/capping oxide material (406) is selected from at least one or more of Mg), AlO, TiO2, HfO, MgAlO, MgZnO, SIO, Tao, VO, and/or combinations thereof, and at least one of these materials has a second oxygen affinity.
Ma patent does not specifically mention its second oxygen affinity (of capping layer) is lower than the first oxygen affinity. However, as already discussed in last office action, Iwata patent also disclose a similar MTJ magnetic structure having all three layers (pinned, free, and barrier); but additionally Iwata’s para [0040-0046] also mentions that at least material from M1 alloy (Ti, Zr, Hf, V, Nb, Ta, Cr, Mo) has a lower oxygen affinity than the affinity of MgO material (or other) of its first oxide layer. Additionally, Iwatas’ patent (9,966,529), see Fig. 3a) clearly shows a pinned layer 32, a free layer 34, a tunnel barrier 33 in between them, a first metal oxide layer (85) as enhancing layer spaced apart from tunnel barrier 13, and second oxide layer 36 spaced apart from free layer 14. Additionally, [0039] discloses the first oxide material selected from at least one or more of MgO, SiOx, SrTiOx, BaTiOx, CatiOx, LaAlOx, MnOx, Vox, TiOx, MgTaOx, & HfOx having a first oxygen affinity, and [0044] discloses the second oxide material selected from at least one or more of Ru or Ta. Thus, the second oxygen material of Ta has less oxygen affinity than the first oxygen affinity of Mg as claimed.
Therefore, it would have been obvious to a skilled person in this art that at least the second oxygen affinity from second oxide layer (140) in Kim patent is also less than the first oxygen affinity of MGO material from its first oxide layer (126) as well since both patents are dawn toward similar MTJ cell structures with at least one or two oxide layers above structure as claimed.

4. 	Claims 23-25 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over either patents of Kim et al (US 11,088,319) or Ma ((US 11,114,605) in view of Iwata et al (2019/0237661) as discussed above for claims 15-16 above, and further in view of prior art teachings of Taylor Patrick et al, “Reverse-polarity direct current plasma-driven electro-reduction of refractory metals in molten oxide melts”, by Google Web, https::Awww researchgate.net/figure/Comparison-of-decomposition-potential-of-pure-metal-oxide. (May/2004)
As already discussed in last office action, the claim 23 adds the features of “oxide decomposition” as compared between first & second metal oxide layers, and lwata has taught every claimed features of claim 23 except these features. However, the relationship between various types of metal oxide materials and their respective “decomposition potential” has also been acknowledged by other prior arts as prior knowledge as well. For example, the web article above has clearly show the curve graph below showing at least one selected Mg material, for example, for the first metal oxide (MgO) layer has higher decomposition potential (between 1-8 to 2.3v) and at least the Ta, Ti , or V material selected for the second metal oxide layer has a lower decomposition potential (between 1.0v to 1.5v) than the first metal oxide material.
Claim 24, most materials selected for both metal oxide layers have their range of potentials shown as above 0.1v or more (up to 2.5v) as seen by this curve.
Claim 25, if MgO is first oxide material, then the curve shows its potential at temperature 1300K is approximately ~ 2.1v or more, and if SiO2 is second oxide material then its potential at 1300K is approximately ~2.0V or less as claimed.
Claim 27 incorporates same features for materials of claim 15, which already has been taught as discussed above by Iwata et al.
	It would have been obvious to a skilled person at time of invention the oxide decomposition potentials between first & second oxide materials are different as suggested in view by Taylor article above.

5. 	Claims 1-3, 5-8, 11-14, 20-21 & 26 contain allowable over prior arts of record for other detail features not clearly suggested nor seen elsewhere at this time. Claims 20- 21 & 26 is objected as being dependent upon rejected claim 23 as well.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827